Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7 July 2022.  In virtue of this communication, claims 1-17 are currently presented in the instant application.


Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive.
Applicant makes numerous remarks about why the application meets the standards set forth in 112.  Overall, the arguments can be broken down into two categories.  The first is that one of ordinary skill in the art would find the necessary arrangements and mathematics routine and obvious, which calls into question the obviousness of the entire application, or invokes extra details and arrangements that are not present in the specification, and would conceivably render the application as meeting 112 if those details were present.  Each argument will now be discussed individually.
Applicant first argues that the Taiwanese counterpart has been granted a patent.  This is wholly unpersuasive as the rules are different between each office.
Second, Applicant argues a point that Examiner agrees with in part, and a part Examiner is unclear about.  For the former, Examiner agrees in part that “one skilled in the relevant art knows that the camera module is a device under test (DUT) from the disclosure of the application.”  Examiner agrees in part due to the wording of the application and common knowledge in the art would also yield an interpretation of known photometers, rangefinders, and utilizing the phrase “a measurement apparatus for a camera module” which commonly includes measurement devices in or incorporated with the camera module to one of ordinary skill in the art.  Given rangefinders are the conventional prior art example given, many are incorporated into the camera system themselves for distance measurement and other associated tasks.  This clarification removes some ambiguity with the application with respect to the 112 rejections, namely the white sheet as will be discussed later, but does not overcome the entirety of the deficiencies of the application.
Applicant also argues “As a matter of fact, the measurement system/apparatus of the application does not contain the camera module based on the disclosure (e.g. claim 1) of the application.”  Examiner is wholly unclear what this is supposed to represent.  This is not argued anywhere in Examiner’s previous Office action, and as a new argument, does not make sense given that the camera module is the device being measured.  At best, this appears to be arguing that the measuring of the camera module is just an intended use of the measurement system (comprising the light emitting element, voltage source, constant current driver, resistor, light receiving element) if the camera module is not an implicit requirement for the claimed system and the claims are merely a series of some interconnected parts, namely a light emitter system with connected parts (such as the A/D converter, constant current driver, etc.) and a light receiver with connected parts (the second A/D converter, control unit, amplifier, etc.), the light emitter system and light receiving system having no interactions as claimed, and a flat material connected to neither.  If Applicant wants to have this interpretation, the camera module language would need to be removed entirely.
Thirdly, Applicant argues that that the motor characteristics are measured as the camera module is measured, because “One skilled in the relevant art knows that when the camera module moves a distance D, the motor inside the camera module moves the distance D for measurement of the motor characteristics, too.”  Applicant further adds that “posture difference” is known in the art.
Examiner agrees with the latter.  However, the process and steps provided in the specification does not explicitly yield a moving camera, or at least one where the moving camera would also yield a moving motor.  In step S11, a command is sent to drive the motor.  This motor is, as Applicant also argues and Examiner agrees, an auto-focus motor.  At best, the “posture difference” of the camera module would be the lens barrel adjusting due to movement of the motor.  This does not move any of the rest of the camera, and does not even necessarily have to move the motor.  Again, Applicant is arguing details that are not shown, described, or claimed, and merely states that they are obvious to one of ordinary skill in the art without any evidence on why this extremely narrow interpretation with no evidence in the disclosure would be the obvious interpretation.  Applicant does not claim the camera posture difference is measured, with how that posture difference relates to the motor inside, or even asserts that the motor moves along with the lens barrel in an explicit 1:1 ratio, or the argument fails entirely.  Finally, these arguments does not address finding the resonant frequency of the motor by measuring a camera posture difference.
Fourthly, Applicant argues that “basic light theory” would make it obvious that one of ordinary skill in the art would put the emitter and receiver in known locations based on the desired angle of reflection.  This argument appears to ignore that the angle of reflection changes in line with the remaining arguments that one portion of the triangle, the camera module, is moving, changing the angle of reflection from a known to an unknown.  Regardless, Applicant again seems to be asserting that one of ordinary skill in the art, wanting to measure a device using a light emitter and transmitter, would find this orientation and structural design of the entire system, to be obvious.  Which, when combined with the earlier assertion that the camera module is an intended use and not required by claim 1, that Applicant is asserting that the structural elements and placement of the elements are obvious.
Fifthly, Examiner fully agrees with Applicant’s argument that with the device being a device under test, the mask would have proper written description.
Lastly, Applicant argues that the figures and specification gives enough information of the mathematics and “relationship between distance D and the relative output current Io for one skilled in the relevant art to design the measurement apparatus for the camera module.”  Applicant once seems to be asserting that the invention is obvious given the parts list provided.  Applicant points to Figure 2 and remarks that it has “disclosed enough mathematics and relationship between distance D and the relative output current Io for one skilled in the relevant art to design the measurement apparatus for the camera module”.  Examiner is unclear on how that is the case when none of the arrangements are given proper written description as previously stated.  As Applicant argues, none of the values of Io, V1, V2, Voff, A, the resistance, are supplied, let alone the relationships between these values or a general range.  One of ordinary skill in the art at the time the invention was filed would not conceivably when supplied with such a broad disclosure be able to arrive with a similar result to that seen in Fig. 2, aside from presumably the initial starting point being a 1mm distance between the camera module and the light receiving module.
Ultimately, there are two interpretations, one posed by Examiner and one that appears posed by Applicant.  Examiner’s view that the disclosure is lacking in written description, and does not give enough adequate detail for one of ordinary skill in the art to perform the measurements the disclosure proports to, namely, the motor characteristics of a camera module with a light emitter and light transmitter.  The limitation “when the camera module moves towards the light receiving element and the light emitting element, the output current and a distance between the camera module and the light receiving element are used as a basis for measuring a motor characteristic of the camera module”, remains indefinite under 112(a), and the rejection will be maintained.
Applicant seems to argue that given the light emitting element and light receiving element, the “method” would have been obvious.  The values for the various equations would be obvious, the movement of the camera module that does not explicitly appear in any of the method steps would be obvious, the motor being measured by measuring the camera itself would be obvious, the positional relationship and distance between the light emitter and receiver would be obvious, and merely looking at Fig. 2 would render it obvious to one of ordinary skill how to figure out the relationship between the camera module, light emitter, and light receiver, and all of the voltages, currents, and amplifiers involved.  Applicant appears to be trying to overcome the 112(a) rejection by saying the entire device is obvious.  Applicant argues that the camera module is not required at all, and appears to present the camera module as an intended use of claim 1.
Examiner disagrees for the above stated reasons.  The “when…” portion of claim 1, even though Applicant suggests an intended use, requires enough structure and functionality that the camera module must be supplied with the measurement system.  If Applicant wishes to argue the obviousness of measuring with solely a light emitter and receiver, making the remaining language more of a part lists of known elements, without the camera module, the language should be removed from claim 1 and the dependent claims.
The 112 rejection will be maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See above response to arguments for a detailed response.  In summary, the limitation “when the camera module moves toward the light receiving element and the light emitting element, the output current and a distance between the camera module and the light receiving element are used as a basis for measuring a motor characteristic of the camera module”, does not have sufficient written description.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/27/2022